DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention I, drawn to method in claims 1-16, in the reply filed on 7/1/2022 is acknowledged.  Claims 17-20 have been canceled.  Claims 21-24 are added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “forming an intermixing layer in a portion of the high-k dielectric layer adjacent to the diffusion barrier layer, wherein the intermixing layer comprises the high-k dielectric layer and the diffusion barrier layer”.  The first portion of the limitation states that the intermixing layer only takes up a portion of the high-k dielectric layer, however, the limitation “wherein the intermixing layer comprises the high-k dielectric layer and the diffusion barrier layer” requires that the intermixing layer is the entire high-k dielectric layer.  So it is unclear if the intermixing layer is the entire high-k dielectric layer or only a portion of it.  For the purpose of examination, it is interpreted that it is entirely.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 10163657 B1).
Regarding claim 1, Wang teaches a method (method in Figs. 1A-10 of Wang), comprising: 
forming a gate dielectric layer (201 & 203 in Fig. 5) on a fin structure (103 in Fig. 5), wherein the gate dielectric layer comprises an interfacial layer (201) on the fin structure and a high-k dielectric layer (203) on the interfacial layer; 
forming a diffusion barrier layer (205) on the gate dielectric layer; 
forming a dopant source layer (401) on the diffusion barrier layer, wherein a dopant (dopant such as fluorine, carbon or nitrogen as discussed in column 4 lines 60-67 of Wang) of the dopant source layer diffuses into the gate dielectric layer;; 
doping a portion of the interfacial layer (as described in column 7 lines 58-67 of Wang, the dopant in the capping layer 401 is driven into the high-k dielectric layer 203 and the interfacial layer 201) with the dopant, wherein the portion of the interfacial layer is adjacent to the high-k dielectric layer (the doping process is a diffusion process so the dopants exist continuously from the high-k layer 203 to the interfacial layer 201); and 
removing the dopant source layer (as shown in Fig. 7, the capping layer 401 is removed).  

Claims 1-2, 4-11, 13, 15-16, 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 2020/0373404 A1), and supported by Tang et al. (US 2017/0179252 A1).
Regarding claim 1, Lin teaches a method (method 100 in Fig. 1 is illustrated in Figs. 2-3B of Lin), comprising: 
forming a gate dielectric layer (210-212 in Fig. 2 & 3A) on a fin structure (channel 206 is a fin, as implied [0002] of Lin), wherein the gate dielectric layer comprises an interfacial layer (210) on the fin structure and a high-k dielectric layer (212) on the interfacial layer; 
forming a diffusion barrier layer (TiN sublayer in the dipole layer 214, as described in [0051] of Lin) on the gate dielectric layer; 
forming a dopant source layer (X1N sublayer in the dipole layer 214) on the diffusion barrier layer, wherein a dopant (metal X1 as described in [0050]-[0054] of Lin) of the dopant source layer diffuses into the gate dielectric layer (as described in [0054] of Lin);; 
doping a portion of the interfacial layer with the dopant, wherein the portion of the interfacial layer is adjacent to the high-k dielectric layer (even though not disclosed explicit in Lin, the metal diffusion and dipole formation in the high-k dielectric layer is discussed in [0022] of Tang.  Tang discloses that the dopant such as lanthanum from the dopant source layer 110 in Fig. 1 of Tang diffuses through the high-k dielectric layer 108 and settle at the interface of the interfacial layer 106 and high-k dielectric layer 108.  The materials of the layers of Tang and Lin are identical so the same phenomenon must happen in the diffusion of X1 dopant in Lin in order to create a dipole effect in the high-k dielectric layer.  Thus, it is implicit that the interfacial layer 210 of Lin has some of the dopant right at its interface with the high-k dielectric layer 212); and 
removing the dopant source layer (as shown in Fig. 3B and [0051] of Lin).  
Regarding claim 2, Lin teaches all the limitations of the method of claim 1, and further comprising: 
removing the diffusion barrier layer (as shown in Fig. 3B of Lin, the whole layer 214 is removed, which means most of the TiN barrier layers are removed); and 
forming a gate electrode (gate electrode as described in [0058] of Lin) on the gate dielectric layer.  
Regarding claim 4, Lin teaches all the limitations of the method of claim 1, and also teaches wherein the doping the portion of the interfacial layer comprises treating the dopant source layer under a thermal condition (the annealing step in [0054] of Lin).  
Regarding claim 5, Lin teaches all the limitations of the method of claim 1, and further comprising forming an intermixing layer (the combination of 212 and 214 after the annealing step in [0054] of Lin) in a portion of the high-k dielectric layer adjacent to the diffusion barrier layer, wherein the intermixing layer comprises the high-k dielectric layer and the diffusion barrier layer (as defined above).  
Regarding claim 6, Lin teaches all the limitations of the method of claim 1, and further comprising doping a portion (as taught by the supporting evidence Tang in claim 1, the dopant is at the interface of the high-k dielectric layer and the interfacial layer) of the high-k dielectric layer with the dopant, wherein the portion of the high-k dielectric layer is adjacent to the interfacial layer (as taught in claim 1 above).  
Regarding claim 7, Lin teaches all the limitations of the method of claim 6, and also teaches wherein the doping of the portion of the high-k dielectric layer comprises treating the dopant source layer under a thermal condition (this is done by the annealing step in [0054] of Lin).  
Regarding claim 8, Lin teaches all the limitations of the method of claim 1, and also teaches the forming the diffusion barrier layer comprises: depositing a layer of diffusion barrier material (as described in [0051] of Lin) on the gate dielectric layer; and etching a top portion of the layer of diffusion barrier material (as described in [0047]-[0050] of Lin, the dipole layer 214 is formed by a deposition which forms the layer over the entire substrate.  Figs. 3A-B only shows the stack 208 on the channel region, so a patterning step is implicit in the method.  So a top portion of the layer of diffusion barrier material as defined in claim 1 must be removed to from the stack 208 as shown in Figs. 3A-B of Lin).  
Regarding claim 9, Lin teaches all the limitations of the method of claim 1, and also teaches the forming the diffusion barrier layer comprises: 
depositing a first layer of diffusion barrier material (as described in [0051] of Lin, the dipole layer 214 is an alternating stack of TiN and X1N layers.  The lowest TiN is defined as the first layer of diffusion barrier material) on the gate dielectric layer; 
depositing a second layer of diffusion barrier material (the second lowest TiN is defined as the second layer of diffusion barrier material) on the first layer of diffusion barrier material; and 
etching a top portion of the second layer of diffusion barrier material (as described in [0047]-[0050] of Lin, the dipole layer 214 is formed by a deposition which forms the layer over the entire substrate.  Figs. 3A-B only shows the stack 208 on the channel region, so a patterning step is implicit in the method.  So a top portion of the layer of diffusion barrier material as defined in claim 1 must be removed to from the stack 208 as shown in Figs. 3A-B of Lin).  
Regarding claim 10, Lin teaches a method (method 100 in Fig. 1 is illustrated in Figs. 2-3B of Lin), comprising: 
forming a first gate dielectric layer (210-212 over the first fin in Fig. 2 & 3A) on a first fin structure (as implied in [0002] and Fig. 4, the method is intended for the entire wafer.  It is implied that there are many fin structures as shown in Figs. 2 & 3A-B of Lin.  Two adjacent fins are identified as first and second fin structures here) and a second gate dielectric layer (210-212 over the second fin in Fig. 2 & 3A) on a second fin structure, wherein the first gate dielectric layer comprises a first interfacial layer (210 over the first fin) on the first fin structure and a first high-k dielectric layer (212 over the first fin) on the first interfacial layer, and wherein the second gate dielectric layer comprises a second interfacial layer (210 over the second fin) on the second fin structure and a second high-k dielectric layer (212 over the second fin) on the second interfacial layer; 
forming a first diffusion barrier layer (as described in [0051] of Lin, the dipole layer 214 is an alternating stack of TiN and X1N layers. The lowest TiN sublayer in the dipole layer 214 is defined as the first diffusion barrier layer) on the first gate dielectric layer and a second diffusion barrier layer (the remaining of the stack above the lowest pair of TiN & X1N layers up to the top X1N layer) on the second gate dielectric layer, wherein a thickness of the first diffusion barrier layer is different from that of the second diffusion barrier layer (since the lowest TiN sublayer is only one layer while the rest has many layers, their thicknesses are different); 
forming a dopant source layer (the top X1N layer in the stack) on the first and second diffusion barrier layers, wherein a dopant (metal X1 as described in [0050]-[0054] of Lin) of the dopant source layer diffuses into the gate dielectric layer (as described in [0054] of Lin); 
doping a portion of the first interfacial layer and a portion of the second interfacial layer with the dopant (even though not disclosed explicit in Lin, the metal diffusion and dipole formation in the high-k dielectric layer is discussed in [0022] of Tang.  Tang discloses that the dopant such as lanthanum from the dopant source layer 110 in Fig. 1 of Tang diffuses through the high-k dielectric layer 108 and settle at the interface of the interfacial layer 106 and high-k dielectric layer 108.  The materials of the layers of Tang and Lin are identical so the same phenomenon must happen in the diffusion of X1 dopant in Lin in order to create a dipole effect in the high-k dielectric layer.  Thus, it is implicit that the interfacial layer 210 of Lin has some of the dopant right at its interface with the high-k dielectric layer 212), wherein: the portion of the first interfacial layer is adjacent to the first high-k dielectric layer (as taught by Tang), and the portion of the second interfacial layer is adjacent to the second high-k dielectric layer (as taught by Tang); and 
removing the dopant source layer (as shown in Fig. 3B and [0051] of Lin).  
Regarding claim 11, Lin teaches all limitations of the method of claim 10, and further comprising: 
removing the first and second diffusion barrier layers (as shown in Fig. 3B of Lin, the whole layer 214 is removed, which means most of the TiN barrier layers are removed); and 
forming first and second gate electrodes (gate electrode as described in [0058] of Lin) on the first and second gate dielectric layers, respectively.  
Regarding claim 13, Lin teaches all limitations of the method of claim 10, and also teaches wherein the doping the portion of the first interfacial layer and the portion of the second interfacial layer comprises treating the dopant source layer under a thermal condition (thermal annealing in [0054] of Lin) to diffuse the dopant to the portion of the first interfacial layer and the portion of the second interfacial layer.  
Regarding claim 15, Lin teaches all limitations of the method of claim 10, and further comprising forming an intermixing layer in the first high-k dielectric layer adjacent to the first diffusion barrier layer and a second intermixing layer in the second high-k dielectric layer adjacent to the second diffusion barrier layer (inter-diffusion at the interface of two materials is a naturally occurring phenomenon so an intermixing layer always exists).  
Regarding claim 16, Lin teaches all limitations of the method of claim 10, and further comprising doping a portion (as taught by the supporting evidence Tang in claim 1, the dopant is at the interface of the high-k dielectric layer and the interfacial layer) of the first high-k dielectric layer and a portion (the doping of the first and second high-k dielectric layer is the same as taught in claim 10 above) of the second high-k dielectric layer, wherein the portion of the first high-k dielectric layer is adjacent to the first interfacial layer (as taught by Tang in claim 10 above) and the portion of the second high-k dielectric layer is adjacent to the second interfacial layer (as taught by Tang in claim 10 above).  

Regarding claim 21, Lin teaches a method (method 100 in Fig. 1 is illustrated in Figs. 2-3B of Lin), comprising: 
forming a gate dielectric layer (210-212 over the first fin in Fig. 2 & 3A) on first and second fin structures (as implied in [0002] and Fig. 4, the method is intended for the entire wafer.  It is implied that there are many fin structures as shown in Figs. 2 & 3A-B of Lin.  Two adjacent fins are identified as first and second fin structures here), wherein the gate dielectric layer comprises an interfacial layer (210) and a high-k dielectric layer (212); 
forming a first diffusion barrier layer (as described in [0051] of Lin, the dipole layer 214 is an alternating stack of TiN and X1N layers. The lowest TiN sublayer in the dipole layer 214 is defined as the first diffusion barrier layer) on the gate dielectric layer over the first fin structure; 
forming a second diffusion barrier layer (the remaining of the stack above the lowest pair of TiN & X1N layers up to, but not including, the top X1N layer) on the first diffusion barrier layer over the first fin structure and on the gate dielectric layer over the second fin structure; 
forming a dopant source layer (the top X1N layer in the stack) on the first and second diffusion barrier layers, wherein the dopant source layer comprises a dopant (metal X1 as described in [0050]-[0054] of Lin); 
doping a portion (even though not disclosed explicit in Lin, the metal diffusion and dipole formation in the high-k dielectric layer is discussed in [0022] of Tang.  Tang discloses that the dopant such as lanthanum from the dopant source layer 110 in Fig. 1 of Tang diffuses through the high-k dielectric layer 108 and settle at the interface of the interfacial layer 106 and high-k dielectric layer 108.  The materials of the layers of Tang and Lin are identical so the same phenomenon must happen in the diffusion of X1 dopant in Lin in order to create a dipole effect in the high-k dielectric layer.  Thus, it is implicit that the interfacial layer 210 of Lin has some of the dopant right at its interface with the high-k dielectric layer 212) of the interfacial layer with the dopant, wherein the doped portion of the interfacial layer is adjacent to the high-k dielectric layer (as taught by Tang); and 
removing the dopant source layer (as shown in Fig. 3B and [0051] of Lin).  
Regarding claim 22, Lin teaches all the limitations of the method of claim 21, and further comprising: 
removing the first and second diffusion barrier layers (as shown in Fig. 3B of Lin, the whole layer 214 is removed, which means most of the TiN barrier layers are removed); and 
forming first and second gate electrodes on the first and second gate dielectric layers (gate electrode as described in [0058] of Lin), respectively.  
Regarding claim 23, Lin teaches all the limitations of the method of claim 21, and further comprising: removing a top portion (as described in [0047]-[0050] of Lin, the dipole layer 214 is formed by a deposition which forms the layer over the entire substrate.  Figs. 3A-B only shows the stack 208 on the channel region, so a patterning step is implicit in the method.  So a top portion of the layer of diffusion barrier material as defined in claim 1 must be removed to from the stack 208 as shown in Figs. 3A-B of Lin) of the first diffusion barrier layer over the first fin structure prior to forming the dopant source layer.  
Regarding claim 24, Lin teaches all the limitations of the method of claim 21, and also teaches wherein the doping the portion of the interfacial layer comprises treating the dopant source layer under a thermal condition to diffuse the dopant to the portion of the interfacial layer (annealing step in [0054] of Lin).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lin and supported by Tang, as applied in claim 1 above, and further in view of Li et al. (US 2020/0266068 A1).
Regarding claim 3, Lin teaches all the limitations of the method of claim 1, and further comprising: forming a gate electrode (gate electrode as described in [0058] of Lin) on the gate dielectric layer.  
But Lin does not teach performing a nitridation treatment on the diffusion barrier layer.
Lin discloses a TiN capping layer is formed on the surface of the stack 208 in Fig. 2 of Lin ([0059] of Lin.  Also, this claim is independent from claim 2, so in this case, the diffusion barrier layer in the layer 214 is not removed.  Layer 214 is only removed for pFET device, not all types of device on the wafer).  
Li teaches that a nitride capping layer (250 in Fig. 2E of Li) can be formed by forming a metal layer and exposing the metal layer to a nitridation process (see [0060] of Li). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the TiN capping layer of Lin using Li’s method, i.e. depositing metal layer and performing nitridation treatment on the diffusion barrier layer, in order to obtain a high quality TiN film.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lin and supported by Tang, as applied in claim 10 above, and further in view of Li.
Regarding claim 12, Lin teaches all the limitations of the method of claim 10, and further comprising: forming first and second gate electrodes on the first and second gate dielectric layers, respectively (gate electrode as described in [0058] of Lin).  
But Lin does not teach the method comprising: performing a nitridation treatment on the first and second diffusion barrier layers.
Lin discloses a TiN capping layer is formed on the surface of the stack 208 in Fig. 2 of Lin ([0059] of Lin.  Also, this claim is independent from claim 2, so in this case, the diffusion barrier layer in the layer 214 is not removed.  Layer 214 is only removed for pFET device, not all types of device on the wafer).  
Li teaches that a nitride capping layer (250 in Fig. 2E of Li) can be formed by forming a metal layer and exposing the metal layer to a nitridation process (see [0060] of Li). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the TiN capping layer of Lin using Li’s method, i.e. depositing metal layer and performing nitridation treatment on the diffusion barrier layer, in order to obtain a high quality TiN film.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lin and supported by Tang, as applied in claim 10 above, and further in view of Suzuki et al. (US 2004/0082130 A1).
Regarding claim 14, Lin teaches all the limitations of the method of claim 10, but does not teach wherein the portion of the first interfacial layer comprises a thickness different from that of the portion of the second interfacial layer.  
Suzuki teaches a method of forming devices of different interfacial oxide thicknesses (26 & 28 in Fig. 3A-3D of Suzuki), which results in different gate dielectric layer (see [0005]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the first interfacial layer with thickness different than that of the second interfacial layer, as disclosed in Suzuki, in order to accommodate different types of devices with different voltage requirements.
As incorporated, the “portion of the first/second interfacial layer” are interpreted to be the region of first/second interfacial layer to be covered by the gate electrodes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822